DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-12 and 17-19 recite the limitation "the bearing" in line 2, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claims 17-19 recite the limitation “the frame component” in line 3, respectively.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aono (JP 2007050972) in view of Li (US 2017/0346968).
With regard to claim 1, Aono discloses an attachment structure (80) comprising:
a shaft part (75L) via which a plate-like member (74) is supported on a body (60) in a manner capable of being opened and closed [Fig. 1];
a torsion spring (83) to be fitted on the shaft part exposed in an open state [Fig. 8], the torsion spring generating a damping force when the plate-like member is brought to the open state [Para.];
a temporarily fixing groove (84) into which a one-end portion of the torsion spring fitted on the shaft part is inserted to temporarily fix the torsion spring to the body [Fig. 8]; and
a bracket (81L) that is fixed to the body in the open state (81L)and presses the one-end portion of the torsion spring [Fig. 3],
wherein the plate-like member has a gap [Fig. 6] in which, in a closed state, the torsion spring can be moved along the shaft part [rotates around shaft] so that another-end portion of the torsion spring is inserted into an insertion hole [Fig. 8] in the plate-like member.
Aono does not disclose the fixing groove extending along the shaft part.
However, Li teach a fixing groove extending along a shaft part (102).

    PNG
    media_image1.png
    184
    461
    media_image1.png
    Greyscale

It would have  been obvious to one having ordinary skill in the art at the time the invention was made to combine the fixing groove of Li with the attachment structure of Aono in order that a force can be applied to the plate like member and reverse rotation.
With regard to claim 2, Aono’s modified attachment structure discloses all the limitations of claim 1 and Aono also discloses wherein the temporarily fixing groove has a longitudinal groove into which the on-end portion extending sideward from the torsion spring is inserted [groove extending from  left to right] , and a lateral groove extending from an end of the longitudinal groove [groove extending from front to back], along the shaft.
With regard to claims 3, Aono’s modified attachment structure discloses all the limitations of claim 1 and Aono also discloses further comprising a positioning portion (81a) for positioning the bracket.
With regard to claim 4, Aono’s modified attachment structure discloses all the limitations of claim 1 and Aono also discloses further comprising a positioning portion for positioning the bracket.

    PNG
    media_image2.png
    305
    419
    media_image2.png
    Greyscale

With regard to claims 5 and 7, Aono’s modified attachment structure discloses all the limitations of claim 1 and Aono also discloses further comprising a guide portion (85) that guides the other-end portion of the torsion spring, moved along the shaft part, into the insertion hole.
With regard to claims 6 and 8, Aono’s modified attachment structure discloses all the limitations of claim 1 and Aono also discloses further comprising a guide portion (84) that guides the other-end portion of the torsion spring, moved along the shaft part, into the insertion hole [Fig. 6].
With regard to claim 20, Aono’s modified attachment structure discloses all the limitations of claim 1 and Aono also discloses wherein the plate-like member is a tray (74) used to supply a medium on which an image is to be formed.

Allowable Subject Matter
Claims 13-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 appears to be allowable because the prior art does not teach or make obvious an inclined surface between an initial position, where an other-end portion is located before a torsion 
Claims 14, 15 and 16 appear to be allowable because the prior art does not teach or make obvious an inclined surface between an initial position, where an other-end portion is located before a torsion spring is moved along a shaft part, and an insertion position , where the other-end portion is inserted into the insertion hole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193.  The examiner can normally be reached on Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/TRACEY M MCMILLION/              Examiner, Art Unit 2853                                                                                                                                                                                          
/ERICA S LIN/               Primary Examiner, Art Unit 2853